Opinion by
Mr. Justice Simpson,
The.only question raised in this case is this: Where a workman, who was killed in the course of his employment, leaves surviving him a widow and dependent minor children, can an award be made in favor of such minor children, under the Workmen’s Compensation Act of June 2, 1915, P. L. 736, to begin after the expiration of the three hundred weeks during which the widow receives compensation, and to continue until each child reaches the age of sixteen years? The referee, the Workmen’s Compensation Board, the Court of Common Pleas, No. 3, of Philadelphia County, and the Superior Court, (Irvin v. Frost, 68 Pa. Superior Ct. 456), in this case, have all answered that question in the affirmative, and we do likewise for the reason set forth in our opinion in Catlin v. Pickett, 262 Pa. 351.
The judgment is affirmed.